Name: Commission Regulation (EEC) No 3315/90 of 16 November 1990 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  cooperation policy;  economic policy
 Date Published: nan

 No L 318/22 Official Journal of the European Communities 17. 11 . 90 COMMISSION REGULATION (EEC) No 3315/90 of 16 November 1990 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3061 /84 is hereby amended as follows : 1 . The following subparagraph is added to Article 5 (4) : 'However, for the 1989/90 marketing year, aid applica ­ tions may be submitted up to 31 December 1990.' 2. The following subparagraph is added to Article 12b (2): 'However, Italy and Portugal shall be authorized to pay the balance of the aid :  for the 1987/88 marketing year by 15 April 1991 at the latest,  for the 1988/89 marketing year by 21 July 1991 at the latest.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 5 (5) thereof, Whereas the determination of the olive yields and oil yields for the 1989/90 marketing year has been delayed, whereas the time limit for the submission of aid applica ­ tions for that year should therefore be extended ; Whereas Article 12a (2) of Regulation (EEC) No 3061 /84 (3), as last amended by Regulation (EEC) No 828/90 (4), stipulates that in order to determine the quan ­ tity actually produced, the basic data in the register of olive cultivation must be taken into account ; whereas the basic data in the register of olive cultivation has existed in Italy since the 1987/88 marketing year ; whereas, in view of the need to conduct the additional checks set out in Commission Regulation (EEC) No 2276/79 Q, as last amended by Regulation (EEC) No 1279/89 (*), following the application of the register, the time for Italy to pay the balance of the aid for the 1987/88 and 1988/89 marketing years should be extended ; whereas, in view of the administrative difficulties in Portugal regarding payment of the balance of the aid for the same marketing years, that country should be granted the same extension ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Oils and Fats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in airMember States . Done at Brussels, 16 November 1990 . For the Commission Ray MAC SHARRY - Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. O OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 288, 1 . 11 . 1984, p. 52. (4) OJ No L 86, 31 . 3 . 1990, p. 18 . 0 OJ No L 262, 18 . 10 . 1979, p . 11 . (4 OJ No L 127, 11 . 5 . "1989, p. 24.